This is an action brought by Nicia Baughn, widow of Henry Alfred Baughn, under the Workmen's Compensation Act against the Little Cahaba Coal Company, a body corporate, for compensation for herself and their two minor children for the death of the husband and father while employed by defendant as a carpenter. It claims his death was (to use the words of section 1 of the Act) "caused by an accident arising out of and in the course of his employment." The court awarded $14 per week to plaintiff for the use of herself and the two minor children for not exceeding 300 weeks from the death of Henry Alfred Baughn.
This cause is before us by petition for certiorari to review the foregoing judgment, facts found by the trial court, and rulings on pleadings.
The defendant filed plea in abatement that there was pending, at the time the plea was interposed in this cause, another suit in the same court between the same party plaintiff and same party defendant for the identical cause of action. The first suit was dismissed after the plea in abatement was filed. The first suit was commenced by Mrs. Nicia Baughn as administratrix of the estate of Henry Alfred Baughn, deceased, against the Little Cahaba Coal Company and W. H. Henley; it appearing from the caption and body of the complaint that the plaintiff is Nicia Baughn, as administratrix of the estate of Henry Alfred Baughn, deceased. The trial court properly held under the evidence that the parties to this suit are not the same as the parties to the former suit, and for this reason correctly found the issue on the plea in abatement in favor of the plaintiff. In a plea in abatement setting up pendency of former action, it must allege and the proof must show the parties are the same in both actions. Gilbreath v. Jones, 66 Ala. 129. Nicia Baughn, the widow of decedent, party plaintiff in this suit, is not the same party as Nicia Baughn as administratrix of the estate of this decedent in the first suit. In one she is an individual, and in the other she is the representative of the estate of the decedent. The decedent left a widow and two dependent children, one 11 and the other 2 years of age; and under the statutes and the above facts, the widow of the decedent is the proper party to maintain for herself and them this suit. Section 1, and section 14, subds. 4 and 7, Gen. Acts 1919, p. 206; Ga. Cas. Co. v. Haygood, 210 Ala. 56, headnote 3, 97 So. 87; Ex parte Havard, 211 Ala. 605, 100 So. 897.
The complaint is defective in failing to allege any facts showing the knowledge of the *Page 598 
defendant of the injury or the notice to the defendant thereof, which notice must be of the kind provided for in this act. Section 28, Gen. Acts 1919, p. 227. The demurrer pointed out this defect, and it should have been sustained by the court. The trial court in its conclusions on the evidence found "that the defendant had due and legal notice of said accident." There is evidence in the record clearly indicating defendant knew of the accident and injury on the day it occurred (October 21, 1922), and that W. E. Henley, vice president of defendant, received written notice thereof in the form of a letter dated November 14, 1922, written by a daughter of deceased, which he individually answered November 15, 1922. This letter of the daughter indicates decedent was seriously injured while in the employment of the defendant, and his death resulted a few days after from the injury received; and the answer in reply regrets the injury and death, and denies liability of defendant, and denies that defendant had employed deceased — stating he was employed personally by W. E. Henley. This court in Ex parte Coleman, 211 Ala. 248, 100 So. 114, wrote:
"It was not intended, we think, that the pleadings under this act should be cast in the technical precision of the common law, or tested by the refined objections of hypercriticism."
We must hold under the facts found by the trial court "that the defendant had due and legal notice of said accident," which is supported by legal evidence; that the defendant was not injured or prejudiced by the ruling of the court, overruling the demurrers to the complaint. Supreme Court rule 45; see Ex parte Stith Coal Co., 104 So. 756,1 as to sufficiency of notice of the accident to the employer; Ex parte Mt. Carmel Coal Co., 209 Ala. 519, 96 So. 626.
This court will not look to the bill of exceptions to find the weight of the testimony as to any fact found by the trial court, but simply to see if there is any evidence or reasonable inferences from evidence to support the facts found by the court. "If, on any reasonable view of the evidence it will support the conclusion reached by the trial court, the finding and judgment will not be disturbed." Ex parte S.-S. S.  I. Co., 207 Ala. 219, 92 So. 458; Ex parte Coleman, 211 Ala. 248,100 So. 114.
There is evidence from which the trial court could conclude and find as it did, as follows:
"That on the 21st day of October, 1922, the said Henry Alfred Baughn was in the employment of the defendant, Little Cahaba Coal Company, a corporation, in the capacity of a carpenter, and while engaged in the performance of his duties under his said employment in re-covering a dwelling house, the property of the defendant, the said Henry Alfred Baughn fell from the roof of said house upon which at the time he was at work under his said employment and received injuries from which he died within two days."
The defendant in brief insists:
"Even if it could be found under this proof that Baughn was employed by the defendant, which defendant does not admit, and that his fall off the house was an accident arising out of and in the course of the employment, no recovery could be had, because under the undisputed and uncontradicted evidence it was a casual employment and not within the statute."
The evidence does not sustain defendant in this contention. It is true under section 8 of this act (Acts 1919, p. 208), it is stated:
"This act shall not be construed or held to apply to * * * persons whose employment at the time of the injury is casual, and not in the usual course of the trade, business, profession or occupation of the employer."
There is evidence that the decedent was a carpenter by trade; he was employed to recover this house of the defendant with shingles; he fell from this house while re-covering it, and died from the injuries in two or three days. The house was leased by the vice president of defendant, but was owned by the defendant. There is evidence that the defendant kept and had a regular crew of carpenters, three or four, at the time of the injury. The employment of the deceased as a carpenter to do carpenter work at the time of the injury may have been casual, but the court could reasonably infer that the employment of carpenters and of the deceased was in the usual course of the business of the defendant, because there is evidence that defendant kept and had at that time a regular crew of carpenters to do carpenter work in its business. Statutes of this character should be construed "with breadth and liberality, to the end of advancing its beneficent object." Ex parte L.  N. R. R. Co., 208 Ala. 216, 218, 94 So. 289, 290.
Where there is any legal evidence or reasonable inference from legal evidence to support the finding of facts of the trial court, such finding is conclusive, and the judgment rendered thereon will not be disturbed. Ex. parte Coleman,211 Ala. 248, 100 So. 114; Ex parte Shaw, 210 Ala. 185, 97 So. 694, and authorities, supra.
The trial court, by the judgment rendered, made a clear, full, and accurate written statement of the facts found from the evidence; there is some evidence to support every conclusion reached by the trial court, and these facts so found sustain the judgment rendered. The defendant in brief contests practically every fact found by the trial court. The evidence presented by the bill of exceptions supports every finding of the trial court. A discussion of the findings and the facts and the evidence is unnecessary and not required. *Page 599 
The trial court found that decedent left a dependent widow and two dependent minor children, one 11 and the other 2 1/2 years of age, his average weekly earnings during the period of 52 weeks immediately preceding the date of the said injury were $24, and that Nicia Baughn, the widow, is entitled to the sum of $12 per week, plus the sum of $1 per week for each of the said dependent minors, for the use and benefit of herself and them, making a total sum of $14 per week. This is correct under subsections 7 and 21 of section 14, this Act (Gen. Acts 1919, pp. 218, 220), which applies to this cause.
The petition for writ of certiorari is denied, and the judgment is affirmed.
ANDERSON, C. J., and GARDNER and BOULDIN, JJ., concur.
1 Ante, p. 399.